Citation Nr: 0617412	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  01-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 through July 
1978, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

FINDING OF FACT

The veteran does not have auditory thresholds of 40 decibels 
or greater for either ear in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz, or auditory thresholds of 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or speech recognition 
scores of less than 94 percent. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that has a current 
hearing disability due to his in-service noise exposure while 
working on flight lines.  The preponderance of the evidence 
is against the veteran's claim, because there is no competent 
medical evidence establishing a current disability under VA 
regulations.

To establish service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The first element, medical evidence of current bilateral 
hearing loss, is not met.  Under 38 C.F.R. § 3.385, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In December 2004, a VA examination revealed that none of the 
veteran's auditory threshold readings were above 25 Hertz.  
In particular, pure tone results were as follows:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
Average
.
RIGHT
15
15
20
20
25
20
LEFT
10
15
15
15
25
18

The speech recognition scores in December 2004 were 96 for 
the right ear and 100 for the left.  Thus, the most recent 
audiological examination on record does not reveal a 
disability according to VA regulation.  Higher pure tone 
thresholds were recorded at an April 2000 VA examination, but 
those results were noted to be invalid and unacceptable for 
rating purposes.  

The veteran's private physician, Dr. Williamson, has opined 
that the veteran's hearing loss is due to noise exposure in 
service; however, his records also do not show levels of 
hearing loss that will be considered a disability under  
38 C.F.R. § 3.385.  Dr. Williamson's most recent evaluation, 
dated in February 2000, more than six years ago, revealed the 
following pure tone results:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
Average
RIGHT
25
20
25
30
30
23
LEFT
25
25
25
35
35
25

Because the evidence of record does not reveal that the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or that 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent, the veteran does not have a current disability 
under  
38 C.F.R. § 3.385.  The first element of service connection 
is not met; thus, service connection is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran three letters giving him adequate notice.  
In August 2003, VA sent a letter notifying the veteran of the 
evidence necessary to establish entitlement to service 
connection.  The letter also notified the veteran of what he 
was expected to provide and what VA would obtain on his 
behalf, and asked the veteran to send VA any medical reports 
that he had.  The August 2004 follow-up letter updated the 
status of his claims folder, rested the elements for service 
connection, reminded the veteran what he was responsible to 
provide and what VA would obtain on his behalf, and notified 
him that VA was scheduling him for an examination.  A second 
follow-up letter in April 2005 also requested that the 
veteran send VA any evidence in his possession that pertains 
to his claim.  Thus, these three letters satisfied VA's duty 
to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service and private 
medical records, and the VA examination reports.  The veteran 
requested a hearing, but failed to report to the hearing 
scheduled in April 2003.  He has not notified VA of any 
additional available relevant records with regard to his 
claim.  As such, VA met its duty to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson,  
19 Vet. App. 473 (2006).   Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


